[Cite as El-Amin v. Ohio State Penitentiary, 2011-Ohio-5521.]




                                    Court of Claims of Ohio
                                                                                            The Ohio Judicial Center
                                                                                    65 South Front Street, Third Floor
                                                                                               Columbus, OH 43215
                                                                                     614.387.9800 or 1.800.824.8263
                                                                                                www.cco.state.oh.us

ODRAYE EL-AMIN (AKA JONES),                                            Case No. 2011-03065-AD

         Plaintiff,

         v.                                                            Acting Clerk Daniel R. Borchert

OHIO STATE PENITENTIARY,

         Defendant.                                                    MEMORANDUM DECISION


                                             FINDINGS OF FACT

          {¶ 1} On June 20, 2010, plaintiff, Odraye El-Amin (AKA Jones), an

inmate incarcerated at defendant’s Ohio State Penitentiary (OSP), was

transferred from OSP to an outside medical facility for treatment.

          {¶ 2} Plaintiff asserts he was required to surrender his clothes and Nike

tennis shoes and to change into orange clothing and shoes for the transport.

Plaintiff alleges that his Nike shoes could not be located upon his return to OSP.

          {¶ 3} Plaintiff claims he learned from others at OSP that his shoes were

thrown away. Plaintiff filed this complaint seeking to recover $64.48, for the

stated replacement cost of his missing shoes, and “a penalty” between an

additional $64.48 and $2400.00 for stress and anguish.1 The filing fee was paid.

          {¶ 4} Plaintiff submitted with his complaint a “personal A/C Withdrawal

Check Out-Slip” which lists the purchase of “Misc. Nike” from Access Securepak


          1
            Initially, it should be noted that this court does not recognize entitlement to damages for mental distress and
extraordinary damages for simple negligence involving property loss. Galloway v. Department of Rehabilitation and
Correction (1979), 78-0731-AD; Berke v. Ohio Dept. of Pub. Welfare (1976), 52 Ohio App. 2d 271, 6 O.O. 3d 280, 369
N.E. 2d 1056. Consequently, the court shall address plaintiff’s claim based on the standard measure of damages for
property loss.
for $64.48, on April 26, 2010.

       {¶ 5} In the investigation report defendant admits liability for the loss of

the tennis shoes in the amount of $63.48 and specifically denies liability for any

mental anguish and stress.       Defendant did not submit any documentation to

verify plaintiff paid only $63.48 for the shoes.

       {¶ 6} Plaintiff filed a response insisting that he is entitled to all damages

claimed.

                                 CONCLUSIONS OF LAW

       {¶ 7} Negligence on the part of defendant has been shown in respect to

the issue of protecting plaintiff’s property after he was transferred. Billups v.

Department of Rehabilitation and Correction (2001), 2000-10634-AD, jud.

       {¶ 8} As trier of fact, this court has the power to award reasonable

damages based on evidence presented. Sims v. Southern Ohio Correctional

Facility (1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.

       {¶ 9} Damage assessment is a matter within the function of the trier of

fact. Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d

462. Reasonable certainty as to the amount of damages is required, which is

that degree of certainty of which the nature of the case admits. Bemmes v. Pub.

Emp. Retirement Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.

       {¶ 10} Plaintiff has suffered damages in the amount of $64.48, plus the

$25.00 filing fee, which may be reimbursed as compensable damages pursuant

to the holding in Bailey v. Ohio Department of Rehabilitation and Correction

(1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.
                         Court of Claims of Ohio
                                                                   The Ohio Judicial Center
                                                           65 South Front Street, Third Floor
                                                                      Columbus, OH 43215
                                                            614.387.9800 or 1.800.824.8263
                                                                       www.cco.state.oh.us

ODRAYE EL-AMIN (AKA JONES),                       Case No. 2011-03065-AD

      Plaintiff,

      v.                                          Acting Clerk Daniel R. Borchert

OHIO STATE PENITENTIARY,

      Defendant.

                   ENTRY OF ADMINISTRATIVE DETERMINATION

       Having considered all the evidence in the claim file and, for the reasons

set forth in the memorandum decision filed concurrently herewith, judgment is

rendered in favor of plaintiff in the amount of $89.48, which includes the filing fee.

Court costs are assessed against defendant.




                                                  DANIEL R. BORCHERT
                                                  Acting Clerk



Entry cc:

Odraye El-Amin (aka Jones), #358-112              Gregory C. Trout, Chief Counsel
878 Coitsville-Hubbard Road                       Department of Rehabilitation
Youngstown, Ohio 44505                            and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
6/8
Filed 7/19/11
Sent to S.C. reporter 10/27/11